Bell, Justice.
1. The evidence, though circumstantial, was sufficient to warrant the charge on the subject of conspiracy, and to authorize the verdict of guilty.
2. The grounds'of the motion for a new trial relating to other questions, not being referred to in the briefs for the plaintiff in error, are treated as abandoned.
3. The judgment refusing a new trial was not erroneous for any reason urged.

Judgment affirmed.


All the Justices ooneur, except Russell, C. J., and Atkinson, J., who dissent.